The Compensation Act (Code 1923, §§ 7534-7597) has been liberally construed in the meeting of the evils sought *Page 333 
to be remedied. Ex parte W. T. Smith Lbr. Co., 90 So. 807,206 Ala. 485; Ex parte L.  N. R. Co., 94 So. 289, 208 Ala. 216; Ex parte Central Iron  Coal Co., 95 So. 472, 209 Ala. 22; Ex parte Majestic Coal Co., 93 So. 728, 208 Ala. 86.
If there is any reasonable view of the evidence that will support the conclusion announced by the trial court, the finding and judgment will not be disturbed. Ex parte De Bardeleben Coal Co., 103 So. 548, 212 Ala. 533; Ex parte Sloss-Sheffield S.  I. Co., 92 So. 458, 207 Ala. 219. This is the limited scope of the review by certiorari, which cannot be made to serve the purpose of an appeal. Ex parte Nunnally Co.,95 So. 343, 209 Ala. 82. Where there is any legal evidence to support the finding, it is conclusive. Ex parte L.  N. R. Co.,94 So. 289, 208 Ala. 216; Ex parte Nunnally Co., supra; Ex parte Coleman, 100 So. 114, 211 Ala. 248; Ex parte De Bardeleben Coal Co., 103 So. 548, 212 Ala. 533. The evidence heard orally by the court and set out by the judge is sufficient to support his finding of facts and judgment thereon. We have treated the facts as set out and preceding the finding and judgment as a finding of fact, and not as a bill of exceptions. It is not sufficient as a bill of exceptions, and the mere incorporation of the same in the record does not constitute it a bill of exceptions. Code 1923, § 6435; Rainey v. Ridgeway, 43 So. 843, 151 Ala. 532; U.S., etc., Co. v. Williams, 104 So. 28, 213 Ala. 115; Chapman v. Hartford Fire Ins. Co., 104 So. 517, 213 Ala. 255.
The record recites:
"After hearing said testimony, the court took same under advice until this date, and finds from the evidence the following facts."
The testimony has been preceded by the words:
"The above-styled case came on for hearing before Hon. R. L. Blanton, one of the judges of said court, on the 13th day of April, 1925, and the following testimony was introduced."
It is not presented to and signed by the trial judge as a bill of exceptions. It was treated by appellant's counsel, not as a bill of exceptions, but as a part of the finding of fact. The court found the evidence that discharged the plaintiff's burden of proof. Ex parte Todd S.  D. D. Co., 103 So. 447,212 Ala. 477.
A provision of the statute (Code 1923, § 7567) is as follows:
"In all death claims where the cause of death is obscure or is disputed, any interested party may require an autopsy, the cost of which is to be borne by the party demanding the same."
This provision may be enforced in and of a pending cause, and not be made a condition precedent to the bringing of a suit founded on the pertinent facts. A court having jurisdiction, on due application and notice, may exercise its judicial discretion as to a continuance of the proceeding or trial pending compliance with its order in the premises, and may compel the obedience and enforcement of the statute in the respects indicated. The judge granting the order had jurisdiction as a circuit judge throughout the state. Phillips v. Morrow, 104 So. 260, 213 Ala. 139, 40 A.L.R. 285. The fact that it was not enforced presents no defense to judgment on the facts. The whole matter was before the trial court.
The writ is denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.